Citation Nr: 0327644	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  97-33 524	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder with memory loss.  

2.  Entitlement to service connection for a chronic acquired 
eye disorder.  

3.  Entitlement to an increased rating for post-traumatic 
headaches, currently evaluated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from September 1970 to April 
1972.  

In January 1987, the Board of Veterans' Appeals (Board) 
granted a higher 10 percent rating for the veteran's post-
traumatic headaches.  The Regional Office (RO) in San 
Francisco, California, subsequently issued a decision in 
February 1987 implementing that rating increase.

The current appeal to the Board arises from a July 1997 
decision of the Department of Veterans Affairs (VA) RO in 
Oakland, California.  The RO denied the veteran's claim for a 
rating higher than 10 percent for his post-traumatic 
headaches.  The RO also more recently, in July 1999, denied 
his additional claims for service connection for a major 
depressive disorder with memory loss and for a chronic 
acquired eye disorder.

The claims for service connection for a chronic acquired eye 
disorder and for a higher rating for the post-traumatic 
headaches will be addressed in the REMAND following the 
ORDER.  Whereas the Board will decide the remaining claim for 
service connection for a major depressive disorder with 
memory loss.


FINDING OF FACT

A major depressive disorder with memory loss first manifested 
years after the veteran's active military service ended and 
was not caused or made worse by his service-connected post-
traumatic headaches.




CONCLUSION OF LAW

A major depressive disorder with memory loss was not incurred 
in or aggravated by active service, may not be presumed to 
have been so incurred, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2003); Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), were published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003)).  The 
Board will assume for the purpose of this decision that the 
liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issue on appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
See also Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim-but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103(a).  See, too, Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).

The veteran was informed of the VCAA in an October 12, 2001, 
RO letter.  It was requested that he submit evidence 
substantiating his claims within 60 days of that letter.  He 
also was informed that, if the additional information and/or 
evidence was received within one year, and benefits 
eventually were granted, they might be paid from the date of 
receipt of his claim.  However, if received more than one 
year after the letter, the RO might only be able to pay 
benefits from the date of receipt of the evidence.

In a decision very recently promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Court made a conclusion similar to 
the one reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.

Here, though, more than one year elapsed before the RO next 
sent the veteran a Supplemental Statement of the Case (SSOC) 
in June 2003.  And, during that 
one-year period, the veteran did not identify and/or submit 
any additional evidence or provide any additional 
information suggesting that additional evidence needed to be 
obtained.  Accordingly, there is no legitimate reason to 
further delay a decision in this appeal, particularly since 
no additional evidence appears forthcoming.

Also bear in mind that the veteran has testified at two RO 
hearings in support of his claims, initially in April 1998 
and more recently in March 2000.  And while he had previously 
indicated a desire to testify at an additional hearing at the 
RO before a Member of the Board (Veterans Law Judge (VLJ)), 
or using video-conferencing technology, in his most recent 
communication concerning a hearing, his VA Form 9 of March 
2000, he indicated that he did not want a Board hearing.

Further, the RO has obtained private clinical records 
indicated by the veteran to be relevant and has obtained his 
VA outpatient treatment (VAOPT) records, too.  Also, the RO 
had him undergo VA examinations to obtain necessary medical 
opinions.  38 U.S.C.A. § 5103A(d).  

So, under these circumstances, no further development is 
required to comply with the VCAA or the implementing 
regulations.  And the veteran is not prejudiced by the Board 
deciding his claim for service connection for a major 
depressive disorder with memory loss because the RO already 
has satisfied the preliminary notice and duty to assist 
requirements of the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Major Depressive Disorder with Memory Loss

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service or, if pre-
existing service, was aggravated therein.  38 U.S.C.A. § 1110 
(2002); 38 C.F.R. § 3.303 (2002).  Psychoses, such as major 
depression, will be presumed to have been incurred in service 
if manifested to a compensable degree within one year after 
service.  But this presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Furthermore, with chronic disease shown as such in service so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology after service 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Id.; See, too, 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

As well, disability that is proximately due to or the result 
of a service-connected disorder shall, itself, be service-
connected.  38 C.F.R. § 3.310(a) (2002).  And this includes 
situations when there has been aggravation of a non-service-
connected condition by a service-connected disorder, although 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  

A VARO administrative decision in September 1985 determined 
that the veteran's motor vehicular accident (MVA) during 
service on December 21, 1970, was not the result of willful 
misconduct.  And, thus, the injuries he sustained in that 
accident were considered to be in the line of duty.  

The veteran's service medical records (SMRs) indicate that, 
after treatment at a private medical facility following the 
December 1970 MVA, he complained of headaches.  But his SMRs 
are entirely unremarkable for complaints (symptoms, etc) or 
objective clinical findings of a psychiatric disability.  The 
December 21, 1970, operative report from the Colusa Community 
Hospital shows that, on admission, he was comatose.  There 
was no evidence of a fracture of exposed skull areas.  He was 
given medications because of his agitation and marked 
anxiety, as well as apprehension when aroused from his 
comatose state.  This refutes his allegation in his May 1998 
VA Form 21-4138, Statement in Support of Claim, that he was 
unconscious for three days after the December 21, 1970, MVA.  
Moreover, after multiple lacerations were sutured and after 
he was aroused from his comatose state, he was fairly 
normally oriented-albeit still somewhat confused.  Indeed, 
a December 1984 statement from the treating surgeon, Dr. 
Dahlsrud, indicates the veteran was discharged on December 
22, 1970, the day after his admission.

A psychiatric disorder is not first shown by competent 
medical evidence until many years after the MVA, even well 
beyond the one-year presumptive period following service.  A 
VA psychiatric examination in February 1985 found that, 
despite the veteran's complaints of slight memory problems, 
he did not demonstrate any gross memory problems.  And it was 
stated, as well, that none of his complaints were current 
diagnosable psychiatric problems.

An October 1998 VAOPT record shows a diagnosis of major 
depression, single episode.  A January 1998 computerized 
tomography (CT) scan of the veteran's head was normal and 
without evidence of hemorrhage or contusion; and there was no 
evidence of a skull fracture either.  An August 1998 
magnetic resonance imaging (MRI) of his brain also was 
normal.

After a VA psychiatric examination in April 1999, the 
diagnosis was a depressive disorder, not otherwise specified.  
In a June 1999 addendum the examiner reported that, after a 
review of the claims file and the April 1999 examination 
report, it was his opinion that the veteran's depression was 
likely not secondary to his service-connected head injury.

The veteran's claims file again was reviewed during a VA 
psychiatric examination in April 2000.  The diagnosis was 
recurrent depression.  The examiner stated that there was a 
possibility that the veteran's recurrent depressive disorder 
was related to his brain damage.  His brain injury might be 
related to his having received a divorce years after leaving 
the military.  

In a July 2000 follow-up, the April 2000 VA examiner stated 
that, if the results of psychological testing with a specific 
interest in memory and neurological examination specifically 
in relationship to the chronic sequela of head trauma 
were given the examiner, he could then determine the answer 
as to whether the depressive disorder was related to service-
connected brain damage.  Especially crucial, he said, was 
psychological testing.  In August 2000 that physician stated 
that the psychological tests to be administered could be 
selected by the psychology department and that a neurology 
examination would be helpful because, not being a 
neurologist, he could not determine the presence or absence 
of brain injury from a purely clinical interview.

A VA neuropsychological assessment was done in November 2000.  
In summary, the results were equivocal.  It was possible that 
the high degree of variability in test scores was, at least 
to some degree, secondary to poor executive functions which 
might be a long-term consequence of his head injury.  Records 
documenting the veteran's acute neurobehavioral status 
subsequent to the accident would likely better enable an 
estimate of the severity of the brain injury incurred and, 
therefore, aid in predicting whether long-term deleterious 
effects would be anticipated.  However, no such records were 
available and, thus, a reasonably confident determination of 
whether his current cognitive and emotional difficulties were 
related to his past head injury could not be made.  Other 
potential etiologies for the current abnormal 
neuropsychological performance included the effects of 
emotional distress and/or motivational variables.  If he did 
have some long-term neurobehavioral impairments associated 
with the past head injury, such deficits would not be 
expected to worsen over time.  Based on the information 
provided, his being able to maintain stable employment for 
the last 7 years, it would be unlikely that the cognitive 
effects of a brain injury sustained 30 years ago would cause 
new problems in his ability to perform job duties which he 
apparently had been competently performing for several years.

In February 2001 the VA physician who conducted the April 
2000 examination stated that, after reviewing the claims 
file, his opinion was changed since the April 2000 
examination.  He stated that, on the basis of examinations 
that had been performed, "it is unlikely that there is a 
possibility that the patient's depressive disorder recurrent 
is related to his brain damage."  This opinion was 
compatible with that reflected in the June 1999 addendum that 
the depressive disorder was not related to brain damage.  The 
absence of major neurological findings was significant and 
the veteran had not been found to be significantly impaired 
neurologically.  Thus, the definitive psychiatric opinion was 
that it was unlikely that the recurrent depression was 
causally connected to the in-service head injury.  
The veteran's complaints of memory loss could also be related 
to other nonservice-related causes and there could also be 
some exaggeration of memory loss, secondary to a wish to 
obtain benefits.  Thus, on the basis of examinations, the 
veteran did not have a service-connected psychiatric mental 
disorder at that time.  

So, as it stands, the only favorable competent medical 
evidence currently of record is the opinion expressed by the 
VA physician in April 2000-which he since has retracted.  He 
ultimately concluded differently about the merits of this 
appeal after further in-depth evaluations; he reversed his 
favorable opinion and rendered a negative, unfavorable, 
medical opinion.  Consequently, the net result is that there 
is no longer a favorable competent medical opinion supporting 
the veteran's claim.  So it must be denied because the 
preponderance of the evidence is unfavorable, meaning there 
is no reasonable doubt to resolve in his favor.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the benefit-
of-the-doubt doctrine").


ORDER

The claim for service connection for major depression with 
memory loss is denied.


REMAND

On VA examination of the veteran's eyes in February 1999, the 
diagnoses were presbyopia, myopia, and astigmatism.  
Presbyopia and myopia are developmental disorders for which 
service connection may not be granted under 38 C.F.R. 
§ 3.303(c) (2002).  See also 38 C.F.R. § 4.9.  However, in 
some instances astigmatism may be due to trauma.  "[N]early 
all astigmatism is congenital (where heredity is the only 
known factor), it may also occur as a residual of trauma and 
scarring of the cornea, or even from the weight of the upper 
eyelid resting upon the eyeball."  See Browder v. Brown, 5 
Vet. App. 268, 272 (1993).  

A VA outpatient treatment (VAOPT) record of April 1998 
indicates the veteran had some pathology in his right eye.  

Additionally, the RO requested post-service private clinical 
records from Sears Optical in June 1997, but received no 
response.

In his November 1997 VA Form 9, however, the veteran noted 
that although the statement of the case (SOC) reported that 
Sears Optical had not responded, he had contacted Sears 
Optical, himself, and had been advised that Sears Optical 
indeed had responded to the RO's request for post-service 
private clinical records.  In view of this, the RO should 
make an additional attempt to obtain these records and the 
veteran should be given a VA examination to determine the 
etiology of all ocular disorders that he may now have.  
38 U.S.C.A. § 5103A(d).

The veteran's service-connected post-traumatic headaches are 
rated 10 percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2003).  This code provides that purely 
subjective complaints such as headaches, recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  This 10 percent rating will 
not be combined with any other rating for a disability due to 
brain trauma.  Ratings in excess of 10 percent for 
brain disease due to trauma under Diagnostic Code 9304 are 
not assignable in the absence of a diagnosis of multi-infarct 
dementia associated with brain trauma.  38 C.F.R. § 4.124a, 
Diagnostic Code 8045 (2003).  

A December 1998 deferred rating action indicates the veteran 
was to be requested to provide a letter from his employer 
showing the amount of time he had lost from work due to his 
headaches in the last year.  From a review of the record, 
though, it does not appear that he, in fact, was requested to 
submit such information.  

Thus, the veteran should be given an appropriate VA 
examination to determine whether he has a diagnosis of multi-
infarct dementia associated with brain trauma, and he should 
be requested to provide information from his employer or past 
employer(s) as to time he lost from work due to his 
headaches.



Accordingly, these claims are REMANDED to the RO for the 
following development and consideration:  

1.  After obtaining any necessary up-to-date 
release, the RO should make an additional attempt 
to obtain all post-service records of 
the veteran's treatment, evaluation or 
observation at Sears Optical.  If obtained, these 
records must be associated with the claims file.  
The veteran must be notified of whether these 
records were obtained and, if not, he must be 
informed that he may take whatever steps he deems 
appropriate to obtain them.

2.  The veteran also should be contacted and 
requested to assist in obtaining documentation 
from his current or most recent employer 
concerning time he lost from work due to his 
service-connected post-traumatic headaches.

3.  As well, the veteran should be scheduled for 
an appropriate VA examination to obtain a medical 
opinion concerning the current severity of his 
service-connected post-traumatic headaches.  
The designated examiner also must indicate 
whether the veteran has a diagnosis of multi-
infarct dementia associated with brain trauma.  

The claims folder must be made available to the 
examiner for a review of the veteran's pertinent 
medical history, and the examiner is asked to 
confirm that he or she has reviewed the claims 
folder.  All necessary testing should be done.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers 
are provided.   



4.  The veteran also must be scheduled for a VA 
ophthalmologic examination to obtain a medical 
opinion concerning the nature and etiology of all 
disabilities involving his eyes.  Specifically, 
it must be determined whether it is at least as 
likely as not that any disability found is 
related to the head trauma he sustained in 
service or is otherwise related to his military 
service.  This includes indicating whether it is 
at least as likely as not that any ocular 
disorder found is proximately due to or the 
result of his already service-connected post-
traumatic headaches (and the trauma in service 
that caused them).  (Note:  this latter question 
includes indicating whether it is at least as 
likely as not that the service-connected post-
traumatic headaches have aggravated any ocular 
disorder found and, if so, to what extent above 
and beyond the level of impairment existing prior 
to the aggravation.)  

5.  Thereafter, review the claims file.  If any 
development is incomplete, or if the examination 
reports do not contain sufficient information to 
respond to the questions posed, take corrective 
action.  38 C.F.R. § 4.2 (2002).  The RO also 
should undertake any other development necessary 
to comply with the notice and duty to assist 
provisions of the VCAA and the implementing 
regulations.  

6.  Then readjudicate the claims for service 
connection for a chronic acquired eye disorder 
and for a rating higher than 10 percent for the 
post-traumatic headaches.  If the benefits sought 
remain denied, prepare an SSOC and send it to the 
veteran and his representative.  Also give them 
time to respond before returning the case to the 
Board.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome warranted in this case.  The veteran need 
take no action until he is otherwise notified by the RO.  He 
has the right to submit additional evidence and argument 
concerning the claims the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



